Bischoff, J.
(concurring). The ordinance does not conflict with the statute. The obvious purpose of the first is to inhibit the sale of coal without reference to measure at more than its true weight; that of the statute, to inhibit the sale of coal hy the ton, or part of a ton, at less than the rate of two thousand pounds to the ton, the standard measure; and, since the stipulation in the record waives any question *229of the sufficiency of. the evidence to show the defendants’ sale of the coal delivered, above its true weight, the judgment for the plaintiff must be affirmed.
Judgment affirmed, with costs.